MISCELLANEOUS SUPREME COURT DISPOSITIONS
CERTIFIED QUESTIONS, CERTIFIED APPEALS,
MANDAMUS PROCEEDINGS, AND OTHER MATTERS
July 24, 2007
State v. Barnes, Fredrick John (S55001). Alternative writ issued.

BALLOT TITLE DISMISSED
July 24, 2007
Towers v. Myers (S54816). Petitioner's petition for reconsideration, filed June 25, 2007, is
granted. The court's order dated June 19, 2007 (343 Or 116) that certified the Attorney General's
certified ballot title for proposed Initiative Petition No. 80 is vacated. Respondent's motion to
dismiss, filed June 13, 2007, is granted, and the ballot title review proceeding is dismissed as
moot.